Citation Nr: 1619464	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-34 792	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability (claimed as chloracne), to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of bilateral upper extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral eye disability, to include as due to herbicide exposure. 

6.  Entitlement to an increased rating for scar associated with lung cancer, currently evaluated as 30 percent disabling. 

7.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for adjustment disorder mixed with anxiety and depressed mood, currently evaluated as 30 percent disabling. 

9.  Whether the reduction of the Veteran's evaluation for lung cancer, status post thoracotomy and lobectomy from 100 percent to 10 percent, effective July 1, 2012 was proper.

10.  Entitlement to an effective date earlier than October 7, 2011 for the award of service connection for a scar associated with lung cancer, status post thoracotomy and lobectomy.

11.  Entitlement to an effective date earlier than June 4, 2012, for the award of service connection for diabetes. 

12.  Entitlement to an effective date earlier than June 4, 2012, for the award of service connection for adjustment disorder mixed with anxiety and depressed mood. 



REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) from December 2011, April 2012, and August 2012  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran's attorney testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

On February 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a heart disability, to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a skin disability (claimed as chloracne), to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for peripheral neuropathy of bilateral upper extremities, to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for peripheral neuropathy of bilateral lower extremities, to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal by the on the issue of entitlement to service connection for bilateral eye disability, to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for scar associated with lung cancer, currently evaluated as 30 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) on the issue of entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for adjustment disorder mixed with anxiety and depressed mood, currently evaluated as 30 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

9.  The criteria for withdrawal of an appeal by the appellant  on the issue of whether the reduction of the Veteran's evaluation for lung cancer, status post thoracotomy and lobectomy from 100 percent to 10 percent, effective July 1, 2012 was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

10.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an effective date earlier than October 7, 2011 for the award of service connection for a scar associated with lung cancer, status post thoracotomy and lobectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

11.  The criteria for withdrawal of an appeal by the on the issue of entitlement to an effective date earlier than June 4, 2012, for the award of service connection for diabetes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

12.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an effective date earlier than June 4, 2012, for the award of service connection for adjustment disorder mixed with anxiety and depressed mood have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration on the issues noted above.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal seeking entitlement to a heart disability, to include as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for a skin disability (claimed as chloracne), to include as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for peripheral neuropathy of bilateral upper extremities, to include as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for peripheral neuropathy of bilateral lower extremities, to include as due to herbicide exposure is dismissed.

The appeal seeking entitlement to service connection for bilateral eye disability, to include as due to herbicide exposure is dismissed.

The appeal seeking entitlement to an increased rating for scar associated with lung cancer, currently evaluated as 30 percent disabling is dismissed.

The appeal seeking entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling is dismissed.

The appeal seeking entitlement to an increased rating for adjustment disorder mixed with anxiety and depressed mood, currently evaluated as 30 percent disabling is dismissed.

The appeal as to whether the reduction of the Veteran's evaluation for lung cancer, status post thoracotomy and lobectomy from 100 percent to 10 percent effective July 1, 2012 was proper is dismissed.

The appeal seeking entitlement to an effective date earlier than October 7, 2011 for the award of service connection for a scar associated with lung cancer, status post thoracotomy and lobectomy is dismissed.

The appeal seeking entitlement to an effective date earlier than June 4, 2012, for the award of service connection for diabetes is dismissed.

The appeal seeking entitlement to an effective date earlier than June 4, 2012, for the award of service connection for adjustment disorder mixed with anxiety and depressed mood is dismissed



		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


